OPINION
By THE COURT
Submitted on application of plaintiff in error for rehearing based upon two grounds:
1. The court failed to decide whether or not the Common Pleas Court had jurisdiciton of the subject matter of the case at bar.
2. The court failed to follow the principles laid down governing the rights of executors, etc., to appeal without bond, as established in the case, “In the Matter of the Estate of Plummer Sidwell, Deceased,” 67 Oh St, 464, which principle rather was substantiated in re: Guardianship of Charity Robinson, 45 O.C.C.R., 156.
In our judgment we discussed both of the propositions advanced in the application for rehearing in so far as necessary to determina the errors asserted in the petition. We undertook to say that an appeal bond was required and that it was a necessary procedural step prescribed by statute without which the Court of Common Pleas had no right on objection to take jurisdiction of the subject matter of the appeal. The question whether or not the court had jurisdiction of the subject matter was not necessary of determination because the administrator de bonis non did not in his motion to dismiss subject himself to the jurisdiction of the court over the subject matter.
We deem it unnecessary to further elaborate on the second ground of the application for rehearing, as we very fully considered and discussed both cases suggested by counsel for plaintiff in error. The application will be overruled.
HORNBECK, PJ, KUNKLE and BARNES, JJ, concur.